EXHIBIT 10.3

 

SUMMARY SHEET FOR NAMED
EXECUTIVE OFFICERS AND DIRECTORS COMPENSATION

 

Summary of named executive officers' current base salary and most recent bonus:

 

 

 

 

 

Annual
Salary

 

Bonus

 

 

 

 

 

 

 

 

 

James R. Swartwout

 

Chief Executive Officer, Chief Financial Officer

 

$

 385,000

 

$

 65,000

 

Trygve M. Thoresen

 

Vice President of Business Development,
Secretary and General Counsel

 

$

 250,000

 

$

 55,000

 

Paul A. Walbrun

 

Vice President and Controller

 

$

 145,000

 

$

 20,000

 

Miriam C. Rivera

 

Vice President of Human Resources

 

$

 136,000

 

$

 10,000

 

 

Non-employee director’s compensation:

 

Non-employee directors of the Corporation receive a fee of $1,250 in cash for
each Board of Directors meeting attended and are reimbursed for related travel
expenses.  Non-employee directors serving on Board committees receive a fee of
$1,250 in cash for each committee meeting attended.   In addition, non-employee
directors shall receive an annual fee of $15,000 in cash or, at their election,
a grant of a nonstatutory stock option to acquire up to 5,000 shares of the
Corporation’s Common Stock, issued under the Corporation’s stock option plans on
the date of the Corporation’s annual stockholders meeting, with an exercise
price equal to the average of the high and low trading prices of the
Corporation’s Common Stock on that date.  Non-employee directors serving on
Board committees receive an annual fee of $6,000 in cash (increased to $10,000
for the Chairman of the Audit Committee and $7,000 for the Chairman of the
Compensation Committee), or at their election, a grant of a nonstatutory stock
option to acquire up to 2,000 additional shares of the Corporation’s Common
Stock, calculated as described above.  Each non-employee director elected to
receive all cash in the current fiscal year.

 

--------------------------------------------------------------------------------